Order entered May 19, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01553-CR
                                       No. 05-13-01554-CR

                             JOHN MICHAEL JONES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-62863-J, F13-00350-J

                                            ORDER
       The Court REINSTATES the appeals.

       On May 12, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On May 15, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the May 12, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.




                                                       /s/    DAVID EVANS
                                                              JUSTICE